DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

	In the claims filed 03/08/2021, it appears that applicant inadvertently overlooked updating the dependency of claims 4 and 14. Claim 4 was previously dependent upon dependent claim 3, which is now cancelled and claim 14 was previously dependent upon dependent claim 13, which is now canceled. Applicant removed the dependency of claim 4 on claim 3 and claim 14 on claim 13.  As a result, an examiner's amendment has been made to claims 4 and 14 to correct it, and a Corrected Notice of Allowance is being submitted. Claim 4 now directly depends from independent claim 1 and claim 14 now directly depends from independent claim 11.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.                                                                                                                                                                                 
Nathaniel Quirk (Reg. No. 60,676) on May 4th, 2021.

The application has been amended as follows:

In the claims:

Please amend claims 4 and 14 as follows: 

Claim 4 (currently amended): The method of claim 1, wherein performing the private query further comprises combining the private encoding in the results buffer with previous private encodings; and
wherein combining the private encoding comprises using a multiplicative operation.

Claim 14 (Currently Amended): The apparatus of claim 11, wherein the at least one processor configured to perform the private query is further configured to combine the private encoding in the results buffer with previous private encodings; and 
wherein the at least one processor  is further configured to combine the private encoding using a multiplicative operation.


Allowable Subject Matter

Claims 1, 2, 4-12, 14-22 are allowed.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

The prior arts of records do not teach “an encryption of a plaintext value”,
“transmitting the query results buffer to the data requesting computer system for decrypting the query results buffer, at the data requesting computer system, to retrieve any target data of a target query record that has been included in the private encoding, and the private filter value of the final state of the query state machine for the target query string” as recited in the independent claims 1, 11, 18. The dependent claims depend upon the independent claims and therefore, likewise allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/Examiner, Art Unit 2159               
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159